                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Lukeus Scott,                    )
                                 )           ORDER
                Plaintiff,       )
                                 )
       vs.                       )
Hydra-Walk, Inc.; and Key Energy )
Services, Inc. d/b/a Hydra-Walk, )           Case No. 1:18-cv-073
Inc.,                            )
                                 )
                Defendants.

       The status conference scheduled for September 18, 2019, shall be rescheduled for September

30, 2019, at 9:00 a.m. by telephone. To participate in the conference call, counsel should call the

following telephone number and enter the following access code:

       Tel. No.: (877) 810-9415
       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 2nd day of August, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
